DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-2 and 5 are deemed to have an effective filing date of February 13, 2020. Claims 3-4, 6-7, and 8-20 are deemed to have an effective filing date of February 15, 2021 as the provisional application fails to support a smart garment fabricated from a stretchy material, a system where the electrodes and sensor are removably attached to the smart garment, a sensor capable of sensing steps and sleep, a smart garment capable of providing heating and/or cooling, and transferring data from the control module to the electrodes relating to a stimulation protocol and transferring the physiological data from the sensor to the control module.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  A period (.) is missing at the end of the identified claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 17, line 12, include the connector “such that” that renders the phrase following the connector indefinite in scope as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.
In claim 13, line 3, the recitation of “the activity based the” is indefinite in scope as there appears to be a word missing and it is unclear what the intended scope of the claim is. The Examiner believes that portion of line 3 should read “the activity based on the”, and has interpreted the claim with that insertion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0036531 to Schwarz et al. (hereinafter referred to as “Schwarz”).
Regarding claim 1, Schwarz discloses a human body enhanced training system (e.g., abstract and paragraphs [0003]: electrical muscle stimulation (EMS) has positive effects in sports and in the fitness sector as it increases activatability of neurons and increases muscle mass of the user; and [0050]: EMS invention is particularly advantageous for sports) comprising: a smart garment that is suitable for being worn by a person (e.g., paragraph [0015]: the system may be integrated in any conceivable apparel piece that can be worn on a body and the apparel includes a smartphone as the control unit, and Fig. 1, 100 as discussed in paragraph [0285]), wherein when the smart garment is worn by the person, the smart garment covers at least a portion of the person's body (e.g., Fig. 1); a control module mounted with respect to the smart garment (e.g., paragraphs [0262]: control unit can be fastened to the textile; [0287]: All sensors may be worked into the textile or apparel piece and/or into a control device that may be fastened to the apparel); a plurality of electrodes operably connected to the control module, wherein the plurality of electrodes is capable of stimulating the person's muscles (e.g., paragraphs [0285]-[0286]: a multiplicity of sensors or electrodes 101 or a sensor/electrode combination 104 for transmitting signals to/from control unit 102 are fastened onto suit 100 where the sensor captures EMG signals and the electrode stimulates muscles (EMS)); and at least one sensor operably connected to the control module, wherein the at least one sensor is capable of collecting physiological data (e.g., paragraphs [0285]-[0287]: sensor may collect EMG signals, HRV measurement, etc.). 
Referring to claim 8, Schwarz discloses a method of training comprising: providing a smart garment that is suitable for being worn by a person, wherein the person has a body and muscles (e.g. Fig. 1, 100); placing the smart garment on the person so that the smart garment covers at least a portion of the person's body (e.g., Fig. 1); attaching a plurality of electrodes to the smart garment (e.g., Fig. 1, 101); attaching at least one sensor to the smart garment (e.g., paragraphs [0285]-[0287]: EMG sensor transfer an EMG signal and other conceivable sensors capture biological and/or physical data from humans); attaching a control module to the smart garment; operably connecting the plurality of electrodes to the control module (e.g., paragraphs [0262]: control unit can be fastened to the textile; [0287]: All sensors may be worked into the textile or apparel piece and/or into a control device that may be fastened to the apparel); operably connecting the at least one sensor to the control module (e.g., paragraphs [0016]-[0017]: the EMG sensor signals can be transmitted to a control device via radio and/wired signals); stimulating the person's muscles with the plurality of electrodes (e.g., paragraphs [0016]: EMS sensors/electrodes can receive signals via radio and/or by wire in order to stimulate the muscle); collecting physiological data with the at least one sensor (e.g., paragraph [0286]: sensors capture biological and/or physical data from humans); transferring data from the control module to the plurality of electrodes relating to a stimulation protocol (e.g., paragraphs [0036]-[0037]: system for controlling stimulation pulses during stimulation comprising a data processing unit which is configured to generated a control signal for a pulse unit; [0048]: data processing unit or control unit compares a measured value to a threshold and generates a control signal for the pulse unit if the measured value and threshold have a predefinable relationship to one another or protocol; and [0147]: systems comprises conductors for electrically connecting the pulse unit and the electrodes and the conductors allow the transfer of a stimulation pulse produced by the pulse unit to the electrodes); and transferring the physiological data from the at least one sensor to the control module (e.g., paragraph [0290]: Fig. 5 represents the transfer of muscle activity data from the sensor to a controller).

With respect to claims 2 and 16, Schwarz discloses the human body enhanced training system of claim 1 and the method of claim 8, wherein when the smart garment is worn, the smart garment at least partially covers larger muscle groups in the person's torso, arms and legs (e.g., Fig. 1 and paragraphs [0116]: textile that is configures a s a cuff for the extremities or the trunk where the electrodes are advantageously placed over muscles, [0123]: an individual channel comprises a plurality of relays and this allows stimulation pulses to be guided to each connected electrode  where the number of relays depends on the number of muscle groups stimulated; [0161]: the system of the invention allows as many groups of muscle desired to be addressed in a mobile/wearable application).
As to claims 3 and 17, Schwarz discloses the human body enhanced training system of claim 1 and the method of claim 8, wherein the smart garment is fabricated from a stretchy material such that when the smart garment is worn, the smart garment is substantially adjacent to the person's skin that is covered by the smart garment (e.g., paragraphs [0178]:apparel pieces is produced in a round knitting method; [0142]: fabric of the electrode has stretch or elastic capabilities; and [0179]: “textile” means an apparel piece or textile construct, produced from yarn or thread, such as wovens, knits, braids, which are stretchable construction methods).
With respect to claims 4 and 18, Schwarz discloses the human body enhanced training system of claim 1 and the method of claim 8, wherein the plurality of electrodes and the at least one sensor are removably attached to the smart garment (e.g., paragraphs [0016]: sensors or electrodes may be position on the body by fastening means; [0139]: electrodes are detachably connected to the textile using a hook and loop connection).
As to claims 5 and 19, Schwarz discloses the human body enhanced training system of claim 1 and the method of claim 8, wherein the plurality of electrodes and the at least one sensor wirelessly communicate with the control module (e.g., paragraphs [0015]-[0016]: muscle activity signals (EMG signals) are transmitted by one or more electrode/sensor in a wireless manner to a control device; transmitting sensor/electrode for EMS may be connected wirelessly to the control unit to receive stimulation pulse protocol) .
With respect to claims 6 and 11, Schwarz discloses the human body enhanced training system of claim 1 and the method of claim 8, wherein the at least one sensor is capable of sensing at least one of heart rate, body temperature, body composition, respiration rate, muscle activation, calories burned, hydration, lactic acid concentration, GPS location, acceleration, steps and sleep (e.g., paragraph [0017]: ECG sensor, temperature sensor, blood sugar sensor, strain gauge, EMG/EMS sensor, lactate sensor, moisture sensor, movement sensor, etc.).
As to claims 7 and 20, Schwarz discloses the human body enhanced training system of claim 1 and the method of claim 8, wherein the smart garment is capable of providing heating and/or cooling to the person's body (e.g., paragraph [0245]: functional apparel can activate muscles in order to produce heat should hypothermia be impending).
With respect to claim 9, Schwarz discloses the method of claim 8, and further comprising: selectively attaching the electrodes to the smart garment based upon the muscle desired to be stimulated (e.g., paragraphs [0012]: matching muscle activity signals from a sensor and muscle stimulation signals to an electrode in order to train a human an ideal sequence of movement implies that electrodes would be attached where necessary to achieve the ideal movement; [0022]: muscles in lower extremities re stimulated during a flight so electrodes are worked into the stockings or cuffs of the user); and selectively attaching the at least one sensor to the smart garment based upon what physiological data the at least one sensor is intended to sense (e.g., paragraph [0012]: matching muscle activity signals from a sensor and muscle stimulation signals to an electrode in order to train a human an ideal sequence of movement implies that a sensor/electrodes would be attached where necessary to achieve the ideal movement using stimulation).
As to claim 13, Schwarz discloses the method of claim 8, wherein the stimulating of the person's muscles and the collecting the physiological data are done while the person is conducting an activity (e.g., paragraph [0253]: person dons a suit with a sensor and a plurality of electrodes; avatar/trainer demonstrates an exercise or activity which person simulates; the sensors of the suit recognized exercise movement and speed; then, the trainer using EMS trains the person to do the exercise correctly) and wherein the method further comprises modifying the activity based [on] the collected physiological data while the activity is being performed (e.g., paragraphs [0254]-[0255]: avatar modifies the activity/training actuating individual muscles during the exercise to improve a movement based on the sensed information received).
With respect to claim 14, Schwarz discloses the method of claim 13, wherein the activity is exercise performed at a fitness center or a sports competition (e.g., paragraphs [0283] and [0304]): exercise is performed at a virtual fitness studio).
As to claim 15, Schwarz discloses the method of claim 13, wherein the activity is fighting a fire (e.g., paragraph [0018]: apparel may be work apparel of the fire department).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as applied to claim 8 above, and further in view of US Patent Application Publication No. 2022/0203086 to Matsushita (EFD 08/05/2020).
Schwarz discloses the method of claim 8, but does not expressly disclose that the stimulation activates greater than about 90 percent of muscle in the person's body in a workout session of less than about 20 minutes. However, Matsushita teaches that electrical stimulation with exercise activates and increases the load to a muscle group in a shorter time compared to normal exercise (without electrical stimulation) (e.g., paragraph [0047] of Matsushita) and that the electrical stimulation can be applied to abdominal muscles, flanks, arms, legs and buttocks for a predetermined operation time of 10 minutes (e.g., paragraph [0101] of Matsushita). In the absence of criticality, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Schwarz so that the stimulation activates greater than 90 percent of muscle in the person’s body in a workout session of less than 20 minutes in view of the teachings of Matsushita, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as applied to claim 8 above, and further in view of US Patent Application Publication No. 2020/0391021 to Sachs et al. (EFD: 12/17/2018 and hereinafter referred to as “Sachs”).
Schwarz discloses the method of claim 8, but does not expressly disclose the steps of: performing a workout that exercises the muscles; tracking recovery of the person after the workout with the at least one sensor; and based upon the person's recovery, scheduling additional workouts. However, Schwarz discloses that its invention is suitable for specific use for or during sports prior to, during, or after the sport (e.g., paragraphs [0158] and [0258]-[0259]: system can monitor vital functions in order to give the user time). Sachs, in a related art: devices, systems and methods for therapeutic muscle stimulation, teaches that a well-known therapy/exercise for patients includes supervised walking up to the point of pain, then resting until the pain subsides (monitoring physiological values or tracking recovery), then walking again and repeating this sequence for 20 minutes per session (e.g., paragraph [0190] of Sachs). Accordingly, one of ordinary skill in the art would have recognized the benefits of exercising until pain; monitoring patient during recovery, and then scheduling additional workouts when pain is gone or subsided  (or a sensed threshold is exceeded (e.g., paragraph [0210] of Sachs)) in view of the teachings of Sachs. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Schwarz so that performing a workout that exercises the muscles of the user/person, the vital functions of the user/person can be monitored while the patient recovers with at least one sensor; and based upon the user/person’s recovery, an additional workout is scheduled in view of the teachings of Sachs that such was a well-known therapy/exercise protocol, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2020/0237031 to Daniels et al. is directed to fabric, connections and function al structures for wearable electronic garments that can be used for sports training (paragraphs [0092]-[0093]) and having muscle stimulating electrodes (paragraphs [0089] and [0091]) and has sensors for sensing physiological values (paragraph [0093]). 
US Patent Application Publication No. 2022/0001236 to Mooney is directed to coaching, assessing or analyzing unseen processes in intermittent high-speed human motions where a training session is ended when the test goals have been achieved or when the system determines that the coaching plan requires modification, or, when player fatigue inhibits the learning process (e.g., paragraph [0324]).
US Patent No. 11,019,864 to Rider et al. is directed to wearable adaptive electroactive polymer fabric that is referred to as a “smart” fabric (abstract).
US Patent Application Publication No. 2019/0290193 to Hayik et al. is directed to non-invasive handling of sleep apnea, snoring and emergency situations device that monitors wearer and operates breathing assistance via transdermal stimulation of muscle groups.
US Patent Application Publication No. 2016/0361196 to Spence et al. is directed to athletic cooling and heating system, devices and methods incorporated into compression garments (abstract, Figs. 3A-B and paragraphs [0080]-[0081]).
US Patent No. 10,743,592 to Marikkar is directed to smart apparel for monitoring the technique of a wearer undertaking a physical activity and providing feedback to enhance the technique of the wearer (abstract). 
US Patent Application Publication No. 2006/0247733 to Amer is directed to a garment for electrical muscle stimulation of muscles in the upper body and arms and legs to promote caloric consumption (e.g., paragraph [0001]) that includes electrodes, sensors and a controller (paragraphs [0022]-[0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792